


EXHIBIT 10.35


Dienstvertrag
Service Agreement
 
 
zwischen
between
Curamik Electronics GmbH,
Am Stadtwald 2, 92676 Eschenbach,
- vertreten durch die Gesellschafterversammlung/
represented by the Shareholders' Meeting -
- nachfolgend „Gesellschaft" -
- hereinafter "Company" -
und
and
Luc Van Eenaeme
- nachfolgend auch „Geschäftsführer" -
- hereinafter also "Managing Director" -





 
§ 1
Tätigkeit und Aufgabengebiet


 
Section 1
Duties and Responsibilities


1.
Herr Van Eenaeme ist durch den Beschluß der Gesellschafterversammlung zum
Geschäftsführer der Gesellschaft bestellt worden. Er trägt zusätzlich den Titel
„Rogers Corporate Vice President“. Solange mehrere Geschäftsführer berufen sind,
übernimmt Herr Van Eenaeme die Aufgabe des Vorsitzenden der Geschäftsführung mit
Einzelvertretungsberechtigung.


1.
Mr. Van Eenaeme has been appointed with resolution of the Shareholders' Meeting
as managing director of the Company and the chairman of the Board. Additionally,
he holds the title “Rogers Corporate Vice President”. As long as more than one
managing director is appointed Mr. Van Eenaeme takes over the position as
chairman of the Board with power to represent the Company alone.


2.
Dem Geschäftsführer obliegt die Geschäftsführung und Vertretung der Gesellschaft
nach Maßgabe und in Übereinstimmung mit diesem Dienstvertrag, dem
Gesellschaftsvertrag der Gesellschaft, den gesetzlichen Bestimmungen, einer
etwaigen Geschäftsordnung für die Geschäftsführung in ihrer jeweils gültigen
Fassung sowie den Weisungen eines etwaigen Beirates und der
Gesellschafterversammlung. Umfang und Grenzen der Geschäftsführung und
Vertretung der Gesellschaft ergeben sich zudem aus den "Rogers Group Policies".
Der Geschäftsführer wird die ihm übertragenen Aufgaben mit der gebotenen
kaufmännischen Sorgfalt erledigen.


2.
The Managing Director shall be in charge of the management and shall represent
the Company in accordance with this Agreement, the Company's Articles of
Association, the applicable statutory provisions, the rules of procedure for the
management, if any, as amended, as well as the instructions as may be given from
time to time by any existing supervisory board and the shareholders' meeting.
Furthermore, the scope and limits of the management and the representation of
the Company follow from Rogers Group Policies. The Managing Director shall
perform his duties and services with the due diligence and care of a prudent
businessman.


3.
Die Bestellung weiterer Geschäftsführer mit Einzel- oder
Gesamtvertretungsbefugnis bleibt jederzeit vorbehalten


3.
Additional managing directors authorized to individually or jointly represent
the Company may be appointed at anytime.




– 1 –

--------------------------------------------------------------------------------




4.
Die Gesellschafterversammlung kann jederzeit generell und im Einzelfall dem
Geschäftsführer Weisungen erteilen. Unbeschadet der Vertretungsregelung im
Außenverhältnis ist die Gesellschafterversammlung jederzeit berechtigt,
Geschäfte und sonstige Maßnahmen der Geschäftsführung von ihrer vorherigen
Zustimmung abhängig zu machen.


4.
The Shareholders' Meeting may at any time give individual or general
instructions binding upon the Managing Director. Notwithstanding the Managing
Director's power of authority to represent the Company vis-à-vis third parties,
the Shareholders' Meeting may, at any time, specify such business transactions
as shall be subject to its prior approval.


5.
Der Dienstort des Geschäftsführers ist am jeweiligen Firmensitz der
Gesellschaft, derzeit in Eschenbach. Der Geschäftsführer kann aber auch von
seinem Wohnort in Gent/Belgien für die Gesellschaft tätig werden. Auf Weisung
der Gesellschafterversammlung hat er jedoch ausschließlich am Firmensitz der
Gesellschaft tätig zu werden. Die Tätigkeit des Geschäftsführers ist im Übrigen
mit umfangreicher Reisetätigkeit in Deutschland, im europäischen sowie im
außereuropäischen Ausland verbunden.


5.
The regular place of work of the Managing Director is at the respective seat of
the Company, at present, in Eschenbach. The Managing Director, however, may
become active for the Company also at his place of residence in Gent/Belgium. On
instruction of the Shareholders' Meeting, however, he has to become active
exclusively at the seat of the Company. Furthermore, the activity of the
Managing Director involves extensive travelling in Germany, in other European as
well as in non-European countries.


 
 
 
 
 
§ 2
Vergütung


 
Section 2
Remuneration


1.
Der Geschäftsführer erhält für seine Tätigkeit ein festes Brutto-Jahresgehalt in
Höhe von


1.
The Managing Director shall receive as remuneration for his services an annual
fixed gross salary in the amount of


 
EUR 175.800,00


 
EUR 175.800,00


2.
Die Vergütung ist in zwölf gleichen Raten jeweils am letzten Werktag eines
Kalendermonats unter Einbehalt der gesetzlichen Abzüge fällig und zahlbar.


2.
The fixed salary shall become due and payable in twelve equal monthly
instalments on the last working day of each calendar month subject to deduction
as prescribed by statutory law.


3.
Mit Zahlung der festen Vergütung sind Überstunden, Sonn- und Feiertags- sowie
sonstige Mehrarbeit abgegolten.


3.
Any overtime or additional work on Sundays and/or holidays shall be deemed to be
compensated by payment of the fixed salary.


4.
Gehaltsüberzahlungen sind vom Geschäftsführer zurückzuerstatten. Die
Gesellschaft ist zur Verrechnung mit überzahlten Bezügen im Rahmen folgender
Gehaltszahlungen berechtigt. Der Einwand des Wegfalls der Bereicherung (§ 818
Abs. 3 BGB) ist ausgeschlossen.


4.
The Managing Director shall reimburse any payments received exceeding his
contractual remuneration. The Company is entitled to set off any such amounts
paid in excess of the remuneration against subsequent salary payments. The
defence provided for under sect. 818 para. 3 German Civil Code is hereby
expressly excluded.


5.
Der Geschäftsführer verpflichtet sich, über die Höhe seiner Bezüge
Stillschweigen zu bewahren.


5.
The Managing Director shall keep strictly secret and confidential the amount of
his remuneration agreed hereunder.


 
 
 
 


– 2 –

--------------------------------------------------------------------------------




 
§ 3
Bonus und sonstige Leistungen


 
Section 3
Bonus and Other Benefits


1.
Bei Erreichen bestimmter Ziele erhält der Geschäftsführer einen Bonus. Dieser
entspricht 40% des jährlichen Bruttofestgehalts (§ 2 Abs. 1), wenn 100% der von
der Gesellschaft zu setzenden Ziele erreicht werden. Bei Über- oder
Unterschreiten einer Zielerreichung von 100% erhöht bzw. verringert sich der
Bonus anteilig. Ab einer Zielerreichung von 200% erhöht sich der Bonus nicht
mehr.
50% der Ziele beziehen sich auf den Jahreserfolg der Gesellschaft und 50% der
Ziele beziehen sich auf den Jahreserfolg der Rogers-Gruppe. Beide Ziele werden
jährlich durch das Board der Rogers Inc. nach billigem Ermessen festgelegt. Die
Bonus-Zahlung ist am 15. März des folgenden Jahres zur Zahlung fällig.
Soweit in § 3 Ziffer 1 dieses Vertrages nichts anderes geregelt ist, gelten im
Übrigen die jeweils gültigen Rogers Policies.


1.
Upon achievement of certain targets the Managing Director shall be entitled to a
bonus equalling 40% of the annual fixed gross remuneration (sect. 2 para. 1) if
100% of the targets to be fixed by the Company are achieved. When the target
achievement of 100% is exceeded or undercut, then the bonus shall be increased
or reduced accordingly. As from a target achievement of 200% the bonus shall not
be increased any longer.
50% of the respective targets shall be based on the annual profit of the Company
and 50% shall be based on the annual profit of the Rogers Group. Both targets
will be determined annually by the Board of Rogers Inc. at its reasonable
discretion. The bonus shall become due and payable on March 15 of the following
year.
Unless provided otherwise in sect. 3 para 1 of this Agreement, apart from that,
the Rogers Policies, as amended, shall be applicable.


2.
Der Geschäftsführer wird im Rahmen der Rogers-weiten D&O-Versicherung auf Kosten
der Gesellschaft versichert. Sollte dies nicht möglich sein, so wird die
Gesellschaft die Kosten für eine angemessene eigene D&O-Versicherung für den
Geschäftsführer übernehmen.


2.
The Company will - at its own expense - include the Managing Director into the
Rogers D&O insurance. If this is not possible the Company will take over the
costs for an adequate own D&O insurance for the Managing Director.


 
 
 
 
 
§ 4
Spesen und Auslagen


 
Section 4
Costs and Expenses


1.
Notwendige Reisekosten und Spesen werden dem Geschäftsführer nach Maßgabe der
jeweils geltenden Spesen- und Auslagenrichtlinien der Gesellschaft und höchstens
in dem Umfang erstattet, in dem sie steuerlich als Betriebsausgaben
berücksichtigt werden können. Der Geschäftsführer hat bei Dienstreisen Anspruch
auf Benutzung der ersten Klasse bei Zugreisen sowie der Business Class bei
Flugreisen in die USA und nach Asien sowie zu anderen Orten mit einer Flugzeit
von über sechs Stunden. Die Erstattung von Reisekosten und Spesen erfolgt nur
gegen Nachweis durch Vorlage entsprechender ordnungsgemäßer Originalbelege. Die
Abrechnung erfolgt monatlich. Erstattungsansprüche sind ausgeschlossen, wenn sie
nicht innerhalb von 3 Monaten nach Ablauf des Monats, in dem die Auslagen und
Spesen angefallen sind, schriftlich geltend gemacht werden.


1.
Any necessary travel expenses and other expenditure shall be reimbursed to the
Managing Director in accordance with the Company's applicable expenditure and
expenses policies and only within the scope in which they can be taken into
account as operational expenses for tax purposes. The Managing Director is
entitled to first class tickets in case of trips by train and business class
tickets for flights to the US and Asia or other locations with flights exceeding
6 hours. Any travelling costs and other expenditure shall only be reimbursed
against proof by submission of proper original vouchers. Accounting shall be
made on a monthly basis. Any claims for reimbursement shall be excluded if not
filed with the Company in writing within 3 months following the end of the
respective month in which such expenses and expenditure incurred.




– 3 –

--------------------------------------------------------------------------------




2.
Der Geschäftsführer hat Anspruch auf einen Dienstwagen mit einer Leasingrate von
bis zu EUR 1.100 zzgl. MwSt. pro Monat sowie auf Erstattung der Kosten, die
durch zusätzliche Kilometer über der vereinbarten Höhe von 50.000 Kilometern pro
Jahr gegenüber dem Leasinggeber entstehen. Der Dienstwagen darf auch privat
genutzt werden. Alle eventuell im Zusammenhang mit der privaten Nutzung des
Dienstwagens anfallenden Steuern und Abgaben sind durch den Geschäftsführer zu
tragen.


2.
The Managing Director is entitled to a company car with a monthly leasing rate
of up to EUR 1,100 plus VAT as well as to compensation of the costs which accrue
due to additional kilometres exceeding the agreed amount of 50,000 kilometres
per year vis-à-vis the leasing company. The company car may also be for private
use. All potential taxes and deductions in connection with the private use of
the company car shall be borne by the Managing Director.


3.
Die Gesellschaft stellt dem Geschäftsführer in der Nähe des Dienstsitzes eine
Wohnung/ Hotelzimmer zur Verfügung mit einer Miete von bis zu EUR 1.200 brutto
pro Monat.


3.
The Company provides the Managing Director with a flat/house/hotel room close to
the regular place of work with a monthly rent of up to EUR 1,200 gross.


4.
Die Gesellschaft stellt dem Geschäftführer ein Mobiltelefon zur Verfügung, das
auch privat genutzt werden darf. Alle eventuell im Zusammenhang mit der privaten
Nutzung des Mobiltelefons anfallenden Steuern und Abgaben sind durch den
Geschäftsführer zu tragen.


4.
The Company provides the Managing Director with a mobile phone that can also be
used privately. All potential taxes and charges in connected with the use of the
mobile phone shall be borne by the Managing Director.


 
 
 
 
 
§ 5
Urlaub


 
Section 5
Vacation


1.
Der Geschäftsführer hat Anspruch auf einen Jahresurlaub von 30 Arbeitstagen. Bei
unterjährigem Beschäftigungsbeginn bzw. -ende wird der Urlaub in diesem
Kalenderjahr zeitanteilig gewährt. Der Zeitpunkt des Urlaubs ist mit etwaigen
übrigen Geschäftsführern sowie der Gesellschafterversammlung rechtzeitig vorher
abzustimmen. Der Jahresurlaub ist so zu nehmen, daß die Geschäfte und Interessen
der Gesellschaft nicht beeinträchtigt werden. Urlaub, welcher nicht bis
spätestens zum 31. März desjenigen Jahres genommen wurde, das auf das
Entstehungsjahr folgt, verfällt ersatzlos. Eine Abgeltung des Urlaubs am Ende
der Beschäftigung erfolgt nur bis maximal 10 Urlaubstage.


1.
The Managing Director shall be entitled to 30 working days of vacation per
calendar year. If the employment begins or ends during the year the vacation in
this calendar year shall be granted pro rata temporis. The dates of the vacation
shall be agreed upon with possible other managing directors and the
Shareholders' Meeting in good time in advance. Vacation shall be taken that it
will not interfere with the Company's business and interests. Vacation which has
not been taken until March 31 of the year that follows the year at which the
entitlement has arised will be forfeited without any compensation. Compensation
for vacation not taken by termination of employment shall only be made up to a
maximum of 10 vacation days.


 
 
 
 


– 4 –

--------------------------------------------------------------------------------




 
§ 6
Arbeitsverhinderung und Krankheit


 
Section 6
Disability for Work and Illness


1.
Im Falle der Arbeitsverhinderung hat der Geschäftsführer der Gesellschaft die
Gründe und die voraussichtliche Dauer seiner Verhinderung unverzüglich
mitzuteilen. Bei Arbeitsverhinderung durch Krankheit hat der Geschäftsführer
spätestens bis zum Ablauf des dritten Werktages nach Eintritt der
Arbeitsverhinderung seine Arbeitsunfähigkeit und deren voraussichtliche Dauer
durch ärztliches Attest nachzuweisen.


1.
The Managing Director shall notify the Company without undue delay of his
disability to perform his duties due and the foreseeable duration of his
disability for work. If the Managing Director is prevented to perform his duties
due to illness he shall submit a medical certificate attesting his disability
for work and the foreseeable duration thereof at the latest on the third working
day of his disability.


2.
Ist der Geschäftsführer wegen Arbeitsunfähigkeit infolge von Krankheit, Unfall
oder anderen von ihm nicht zu vertretenden Gründen verhindert zu arbeiten, wird
die Gesellschaft dem Geschäftsführer seine vertraglichen Bezüge unter Anrechnung
sämtlicher Leistungen, die dem Geschäftsführer von einer gesetzlichen oder
privaten Krankenversicherung für den Verdienstausfall gezahlt werden, bis zur
Dauer von sechs Monaten, fortzahlen. Die Fortzahlung der Bezüge erfolgt
längstens bis zur Beendigung des Anstellungsverhältnisses.


2.
In the event of disability for work due to illness, accident or any other cause
beyond his control, the Company shall continue to pay the Managing Director his
contractual remuneration taking into account all benefits paid to the Managing
Director by a statutory or private health insurance for loss of earnings for a
maximum period of six months. The continued payment of remuneration provided for
hereunder shall be effected no longer than until termination of employment
relationship.


 
 
 
 
 
§ 7
Nebenbeschäftigung


 
Section 7
Secondary Activities


1.
Der Geschäftsführer wird seine ganze Arbeitskraft und seine fachlichen
Kenntnisse und Erfahrungen ausschließlich der Gesellschaft oder anderen
Unternehmen der Rogers Gruppe widmen und die übertragenen Aufgaben nach seinem
besten Vermögen und mit der gebotenen kaufmännischen Sorgfalt nach Maßgabe
etwaiger von der Gesellschafterversammlung erteilter Weisungen oder allgemeiner
Richtlinien erledigen.


1.
The Managing Director shall devote his entire working capacity and his
professional knowledge and experience exclusively to the Company and other
companies of the Rogers Group and shall carry out his functions assigned to him
to the best of his abilities and with the due diligence of a prudent businessman
in accordance with specific instructions and general guidelines and policies
issued by the Shareholders' Meeting.




– 5 –

--------------------------------------------------------------------------------




2.
Während der Dauer des Anstellungsverhältnisses darf der Geschäftsführer ohne
vorherige schriftliche Zustimmung der Gesellschaft weder eine entgeltliche noch
unentgeltliche Nebenbeschäftigung ausüben. Ausgenommen hiervon sind Tätigkeiten
für andere Unternehmen der Rogers Gruppe. Die Zustimmung ist zu erteilen, wenn
Interessen der Gesellschaft nicht entgegenstehen. Dies gilt auch für die
Übernahme von Ämtern in Aufsichtsräten, Beiräten und ähnlichen Organen nicht
verbundener Unternehmen, ehrenamtlichen Betätigungen sowie Veröffentlichungen
und Vorträgen, die sich auf die Gesellschaft oder die Gesellschafter der
Gesellschaft beziehen. Die Zustimmung kann widerrufen werden, wenn sich
herausstellen sollte, dass aufgrund der Nebentätigkeit des Geschäftsführers
berechtigte Interessen der Gesellschaft beeinträglicht werden.


2.
During the term of his employment the Managing Director must not carry out and
perform any secondary activities, neither against nor without compensation,
without the prior written consent and approval of the Company; excepted from
this are any activities for other companies of the Rogers Group. Such consent
shall be given unless there are any opposing interests of the Company. This
shall also apply to the assumption of functions in supervisory boards, advisory
committees or similar bodies of companies which are not affiliated with the
Company as well as to any publications and lectures relating to the Company or
to shareholders of the Company. Such consent may be revoked if it turns out that
due to the secondary activities of the Managing Director justified interests of
the Company are interfered with.


 
 
 
 
 
§ 8
Geheimhaltung


 
Section 8
Confidentiality and Secrecy


1.
Der Geschäftsführer wird sämtliche ihm aufgrund oder im Zusammenhang mit seiner
Tätigkeit für die Gesellschaft bekannt werdenden Tatsachen und Umstände,
insbesondere sämtliche Geschäfts- und Betriebsgeheimnisse sowie alle sonstigen
Geschäfts- und Betriebsdaten, welche die Gesellschaft, und die mit der
Gesellschaft verbundenen Unternehmen oder deren Geschäftsbetrieb betreffen,
streng vertraulich behandeln und geheimhalten und weder für eigene noch für
fremde Zwecke nutzen und/oder Dritten zugänglich machen. Dies gilt auch für alle
sonstigen Kenntnisse, die der Geschäftsführer über Unternehmen und/oder Personen
erwirbt, die als Vertragspartner oder in anderer Weise mit der Gesellschaft und
den mit ihr verbundenen Unternehmen in Geschäftsbeziehung stehen. Diese
Verpflichtung gilt auch nach Beendigung des Anstellungsverhältnisses.


1.
The Managing Director shall keep strictly secret and confidential and shall not
use for own or non-company related purposes and/or shall not be available to any
third party any and all facts and circumstances, in particular, all company and
trade secrets and all other business and trade data relating to the Company or
its affiliates and the Company's and its affiliates' business which he may have
obtained or acquired and which have become known to him as a result of or in
connection with his employment with the Company. This secrecy and
confidentiality obligation shall also apply to all other information and
knowledge which the Managing Director acquires with respect to companies and/or
persons who are contractual partners of or maintain otherwise business relations
with the Company and its affiliates. This secrecy and confidentiality obligation
shall survive any termination of this Agreement.




– 6 –

--------------------------------------------------------------------------------




2.
Alle Geschäftsunterlagen, Kundenlisten, Aufzeichnungen sowie sonstigen
Unterlagen und Daten, gleich welcher Art, welche die Gesellschaft und die mit
ihr verbundenen und/oder in Geschäftsbeziehungen stehenden Unternehmen und/oder
Personen betreffen, sind und bleiben Eigentum der Gesellschaft. Sie sind von dem
Geschäftsführer so zu behandeln, als seien sie ihm als Geschäfts- und
Betriebsgeheimnisse persönlich anvertraut. Dies gilt insbesondere auch für alle
technischen Zeichnungen und Pläne, Know-how und Verfahrenstechniken. Auf
Verlangen der Gesellschaft sind vorstehende Unterlagen und Daten, einschließlich
sämtlicher wie auch immer hergestellten Kopien gleich welcher Art der
Gesellschaft jederzeit, spätestens jedoch bei Beendigung des
Anstellungsverhältnisses oder einer Freistellung nach § 11 dieses Vertrages,
zurückzugeben. Die Geltendmachung eines Zurückbehaltungsrechtes ist
ausgeschlossen.


2.
All business records and data, customer lists, records as well as other
documents or data of whatever nature relating to the Company, its affiliates
and/or companies or persons having business relationships with the Company
and/or its affiliates shall remain the sole property of the Company. The
Managing Director shall treat them in such a manner as if they had been
entrusted to him personally as business and trade secrets. The foregoing shall
in particular apply, without limitation, to any technical drawings and plans,
know-how and procedures. The Managing Director shall return these documents and
data including any and all copies of any kind thereof at any time without undue
delay to the Company upon request of the Company, at the latest, however, upon
termination of his employment or release from his duties pursuant to sect. 11
hereinafter. The assertion of any right of retention shall be excluded.


 
 
 
 
 
§ 9
Abwerbung von Mitarbeitern


 
Section 9
Enticement of Employees


1.
Dem Geschäftsführer ist es untersagt, weder direkt noch indirekt, sei es unter
Einschaltung von Personalberatern bzw. Personalberatungsunternehmen oder
sonstigen Dritten, während der Dauer von einem Jahr nach Beendigung des
Anstellungsverhältnisses Mitarbeiter der Gesellschaft und/oder der mit ihr
verbundenen Unternehmen abzuwerben.


1.
For a period of one year after termination of the employment relationship the
Managing Director shall be prohibited from enticing away employees of the
Company and/or its affiliates, whether directly or indirectly, through personal
consultants or personnel consulting companies or other third parties.


 
 
 
 
 
§ 10
Erfindungen


 
Section 10
Inventions


1.
Etwaige Erfindungen und Entwicklungen des Geschäftsführers sowie sonstige von
ihm entwickelte schutzrechtsfähige und nicht schutzrechtsfähige
Verfahrenstechniken, Patente, Gebrauchsmuster etc. stehen, soweit sie im
Zusammenhang mit seiner Tätigkeit als Geschäftsführer stehen, ausschließlich der
Gesellschaft zu. Soweit patentrechts- oder gebrauchsmusterschutzfähige
Erfindungen betroffen sind, findet das Gesetz über Arbeitnehmererfindungen
Anwendung.


1.
The Company shall be exclusively entitled to any inventions and developments of
the Managing Director as well as any techniques, patents, design-patents, etc.,
whether they can be registered or not, made and developed by the Managing
Director in connection with his employment with the Company. As to inventions
which can be registered as patent or design-patent the provisions of the German
Act on Employees' Inventions (Arbeitnehmererfindungsgesetz) shall apply.


 
 
 
 


– 7 –

--------------------------------------------------------------------------------




 
§ 11
Dauer des Anstellungsverhältnisses


 
Section 11
Duration of Employment


1.
Dieser Vertrag beginnt am 01.05.2012 und ist auf zwei Jahre, also bis zum
30.04.2014 befristet.


1.
This Agreement shall commence on May 1, 2012 and will automatically terminate
after two years, i.e. on April 30, 2014.


2.
Das Recht zur außerordentlichen Kündigung aus wichtigem Grund bleibt unberührt.


2.
The right to terminate this Agreement for cause with immediate effect shall
remain unaffected.


3.
Eine Kündigung bedarf zu ihrer Wirksamkeit der Schriftform. Kündigungen erfolgen
an die letzte bekannte Adresse der anderen Vertragspartei.


3.
A notice of termination shall be in writing to be valid and shall be addressed
to the last known address of the party to whom it is sent.


4.
Die Gesellschafterversammlung ist berechtigt, den Geschäftsführer jederzeit als
Geschäftsführer der Gesellschaft abzuberufen und unter Fortzahlung seiner festen
Bezüge gem. § 2 Abs. 1 sowie unter Anrechnung auf restliche Urlaubsansprüche von
seiner Dienstverpflichtung freizustellen und zu beurlauben.


4.
The Shareholders' Meeting shall be entitled to dismiss the Managing Director as
managing director of the Company at any time and to release him from his duties
and grant to him leave of absence subject to continued payment of his fixed
remuneration pursuant to sect. 2 para. 1 hereinabove taking into account his
residual vacation claims.


5.
Das Anstellungsverhältnis endet auf jeden Fall mit Ablauf des Monates, in dem
der Geschäftsführer das gesetzliche Rentenalter erreicht.


5.
The employment relationship shall in any case end upon expiration of the month
in which the Managing Director attains the statutory pension age.


 
 
 
 
 
§ 12
Schlussbestimmungen


 
Section 12
Miscellaneous


1.
Diesem Vertrag sind als Anlagen der Rogers Code of Conduct, die gegenwärtig
geltenden Insiderregeln (Insider Trading Policies) der Rogers-Gruppe und ein
Schreiben der Rogers Corp. bezüglich long-term compensation beigefügt. Der
Geschäftsführer erklärt, daß er diese vollständig erhalten und gelesen hat und
sich mit deren Inhalt vollumfänglich einverstanden erklärt. Die Anlagen sind
Bestandteil dieses Vertrages.


1.
Attached to this Agreement are the Rogers Code of Conduct, the currently
applicable Insider Trading Policies of the Rogers Group and a letter of the
Rogers Corp. re. Long-Term Compensation. The Managing Director declares that he
has received them entirely, read them and agrees to the entire content. The
Attachments are part of this Agreement.


2.
Dieser Vertrag hebt sämtliche zwischen den Parteien bestehenden anderen
Abmachungen, Zusagen und sonstigen vertraglichen Absprachen in der Vergangenheit
auf. Rechte und Besitzstände aus und im Zusammenhang mit solchen Abmachungen,
Zusagen oder vertraglichen Absprachen bestehen nicht.


2.
This Agreement supersedes and invalidates any and all previous agreements and
understandings between the parties in the past. Any rights and vested rights
arising out of or in connection with such agreements and understandings or
contractual arrangements do not exist.




– 8 –

--------------------------------------------------------------------------------




3.
Dieser Vertrag gibt die Vereinbarung zwischen den Parteien vollständig wieder.
Schriftliche oder mündliche Nebenabreden bestehen nicht. Änderungen bzw.
Ergänzungen dieses Vertrages bedürfen zu ihrer Rechtswirksamkeit der Schriftform
und der ausdrücklichen Bezugnahme auf diesen Vertrag. Dies gilt auch für eine
Aufhebung bzw. Änderung des Schriftformerfordernisses.


3.
This Agreement contains the entire understanding of the parties with respect to
the subject matter thereof. There are no written or oral side agreements. No
modifications of or amendments to this Agreement shall be valid unless made in
writing and explicitly referring to this Agreement. This also applies to a
rescission or modification of this written form requirement.


4.
Sollten einzelne Bestimmungen dieses Vertrages ganz oder teilweise unwirksam
oder undurchführbar sein oder werden, so wird die Wirksamkeit der übrigen
Bestimmungen dieses Vertrages hiervon nicht berührt. Anstelle der unwirksamen
oder undurchführbaren Bestimmung tritt eine solche Regelung, die in rechtlich
zulässiger Weise dem von den Vertragsparteien mit der unwirksamen oder
undurchführbaren Bestimmung verfolgten wirtschaftlichen Zweck möglichst nahe
kommt. Entsprechendes gilt für den Fall, dass dieser Vertrag Lücken enthalten
sollte.


4.
If individual provisions of this Agreement shall be or become ineffective or
unenforceable, in whole or in part, this shall not affect the effectiveness of
the remaining provisions of this Agreement. The ineffective or unenforceable
provision shall be replaced by a provision which - in a legally permissible
manner - comes as close as possible to economic purpose pursued by the
contracting parties with the ineffective or unenforceable provision. The same
shall apply mutatis mutandis to any gaps in this Agreement.


5.
Der Vertrag unterliegt dem Recht der Bundesrepublik Deutschland.


5.
The Agreement shall be subject to and governed by the laws of the Federal
Republic of Germany.


6.
Ausschließlicher Gerichtsstand für alle Streitigkeiten aus und im Zusammenhang
mit diesem Vertag oder aus der Tätigkeit des Geschäftsführers für und im Namen
der Gesellschaft und ihrer Gesellschafter ist der Sitz der Gesellschaft.


6.
The competent courts at the seat of the Company shall have jurisdiction with
respect to any disputes and controversies arising out of and in connection with
this Agreement or resulting from the activity of the Managing Director for and
in the name of the Company and its shareholders.


7.
Dieser Vertrag ist in deutscher und englischer Sprache geschlossen. Der deutsche
Vertragstext ist maßgeblich.


7.
This Agreement is concluded in the German and English language. The German
version shall prevail.


8.
Der Geschäftsführer bestätigt, am heutigen Tage eine von der Gesellschaft
unterzeichnete Ausfertigung dieses Vertrages erhalten zu haben.


8.
The Managing Director acknowledges that he has received today a copy of this
Agreement duly signed by the Company.


9.
Ansprüche gegen den Geschäftsführer verjähren 12 Monate nach Beendigung des
Anstellungsverhältnisses mit der Gesellschaft.


9.
All claims against the Managing Director shall become statute-barred within 12
months after termination of his employment relationship with the Company.




– 9 –

--------------------------------------------------------------------------------




Ort, Datum/place, date


 
Ort, Datum/place, date


 
 
 
/s/ Robert Daigle


 
/s/ Luc Van Eenaeme 
Curamik Electronics GmbH


 
Luc Van Eenaeme
 
 
 
vertreten durch die Gesellschafterversammlung/
represented by the shareholders meeting,
vertreten durch/represented by
Herrn Robert Daigle/
Mr. Robert Daigle
 
 



Anlage/Attachment 1:
 
Rogers Code of Conduct
 
 
 
Anlage/Attachment 2:
 
Rogers Insider Trading Policies
 
 
 
Anlage/Attachment 3:
 
Letter re. Long-Term Compensation




– 10 –